IN THE
TENTH COURT OF APPEALS










 
 

No. 10-05-00289-CV
 
In the
Matter of the Guardianship
of
Alma J. White
 
 
 

From the 82nd District Court
Falls County, Texas
Trial Court No. 35716
 

memorandum Opinion





 
          Appellants B.D. White and Ruby Lynch
appeal the district court’s denial of their request for the appointment of a
statutory probate judge in the underlying cause of action.  By letter, this
Court notified the parties that the appeal was subject to dismissal for want of
jurisdiction because it appeared the order appealed was an interlocutory order,
not otherwise appealable unless, within 21 days, a response was filed showing
grounds for continuing the appeal.  More than 21 days have passed, and we have
not received a response from any party.
          Accordingly, this appeal is dismissed
for want of jurisdiction.  Tex. R. App.
P. 42.3, 44.3.
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed November 2, 2005
[CV06]